Rosenbekry, J.
We do not find it necessary to consider the question of the jurisdiction of the Industrial Commission in the premises. Under the stare decisis rule it must be held that the judgment of this court affirming the judgment of the circuit court, which affirmed the order of the Industrial Commission, refusing to make La Crosse County a party, is conclusive upon the plaintiff here. The matter is now before us upon the same record that was before the court in the second appeal. While La Crosse County was not a party on the second appeal, for the reason that the Industrial Commission declined to entertain the petition of the plaintiff asking that La Crosse County be made a party, the facts presented are identical, and the claims rfiade by the plaintiff upon such facts are the identical claims presented by the plaintiff in the second action to review the findings of the Industrial Commission. While the former decision is not technically res adjudicata because La Crosse County was not a party, under the rule of stare decisis the plaintiff here is nevertheless concluded and cannot retry the same question *154upon this appeal. Cawley v. La Crosse City R. Co. 106 Wis. 239, 82 N. W. 197; Lonstorf v. Lonstorf, 118 Wis. 159, 95 N. W. 961; 15 Corp. Jur. p. 916, § 304.
In this case we do not find it necessary to consider or discuss the effect of the first judgment affirming the' finding of the Industrial Commission that the village of West Salem was the employer of Voeck.
By the Court. — Judgment affirmed.